Citation Nr: 1508098	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-16 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep apnea disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active duty in the United States Army from March 1979 to March 1983.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Regional Office (RO) in Montgomery, Alabama, which denied the claim on appeal.

The Veteran requested a hearing and it was scheduled for July 2013.  Prior to the hearing, by letter dated June 2013, the Veteran requested to cancel his hearing.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the Veteran's paper claims file as well as his Virtual VA and Veteran's Benefits Management System paperless claims file to ensure a total review of the evidence.

In February 2001, the Veteran submitted a statement indicating that he suffered a stroke at the end of 2000.  In the December 2014 appellate brief, the Veteran's representative noted that the Veteran was taking ibuprofen and other nonsteroidal and anti-inflammatory drugs (NSAIDS) for his service-connected shoulder for many years.  The representative contended and presented scholarly research supporting that the NSAIDs elevated the Veteran's blood pressure, causing the stroke.  

As such, the Board finds that the issue of entitlement to service connection for stroke, as secondary to the Veteran's service-connected disabilities, including his service-connected right shoulder disability, has been raised by the record but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a sleep apnea disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for a sleep apnea disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the Veteran is expected to provide. 

In this case, a VCAA letter dated April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-21.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  The letter further explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided a VA examination for his claimed sleep apnea condition in February 2010.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternately, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Specifically, service connection for some chronic disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309 (2014).  However, sleep apnea is not a disability for which service may be granted on a presumptive basis.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Facts and Analysis

In order to grant service connection, the Board must first determine whether the Veteran is suffering from a current disability.  In this case, the record supports that the Veteran currently suffers from sleep apnea.  

As will be discussed below, the Veteran has suggested that his sleep apnea preexisted service, and was aggravated therein.  The Board notes, however, that 
His Service Treatment Records (STRs) make no comment regarding sleep, sleep apnea, hypersomnia, or other sleep disorders, nor noted a pre-existing condition in regard to such.  Therefore, the Board finds that sleep apnea was not "noted" at entrance, as defined by 38 C.F.R. § 3.304(b) and Crowe v. Brown, 7 Vet. App. 238 (1994).  Moreover, there is no other competent evidence of record that documents the incurrence of a sleep disorder or related condition prior to the Veteran's enlistment.  Accordingly, the Board finds that the presumption of soundness attaches to the Veteran with respect to his sleep apnea; the Veteran was sound upon entrance to service with respect to sleep apnea.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

The greater weight of evidence of record further supports that the Veteran's sleep apnea was incurred post service and is unrelated to service.  VA and private treatment records note that the Veteran has undergone sleep studies as early as July 2002, and was diagnosed with sleep apnea syndrome in 2006, decades after his release from active service. 

The Veteran submitted a July 2008 and June 2010 statement from Dr. M.G.C., a Medical Board Certified Sleep Specialist, consisting of a list of questions and the doctor's responses.  In part, the Veteran cited the limited sleep he received in active service, and questioned whether this factor could have "caused, aggravated, or made [his] diagnosed sleep disorder worse?"  Dr. M.G.C. responded affirmatively in both statements by circling the response "yes."  In the June 2010 statement, Dr. M.G.C. elaborated, stating: "[The Veteran's active service] resulted in sleep deprivation and irregular sleep wake cycles" which would "exacerbate the [sleep] apnea."  

In 2008, the Veteran further submitted a questionnaire answered by Dr. P.S., a private physician and sleep specialist, in which the physician indicated that the Veteran's military service, in which he experienced disrupted sleep patterns, "did not cause OSA [obstructive sleep apnea]." 

The Veteran appeared for a VA examination in February 2010.  The examiner particularly considered Dr. M.G.C.'s statement, and disagreed.  The examiner stated that review of the medical literature does not support Dr. M.G.C.'s contention, in light of the fact that the Veteran's sleep apnea was diagnosed decades after his discharge from the military.  The examiner noted that the Veteran sought evaluation for a sleep disorder in 2006 because he had daytime hypersomnolence and his wife complained that his breathing was stopping; symptoms the examiner posited the Veteran would have sought treatment for previously, had he experienced the symptoms sooner.  The examiner stressed that there is no objective evidence of sleep disorder nor of apneic spells during the Veteran's service.  The VA examiner diagnosed the Veteran with mild obstructive sleep apnea treated effectively with a CPAP.  She concluded that upon review of the Veteran's medical history and interview with him, her opinion was that his sleep apnea was neither caused by nor aggravated by or the result of his active service.

In weighing the evidence, the Board finds the February 2010 VA examiner's report to be the most probative evidence of record as to the etiology of the Veteran's sleep apnea.  The VA examiner's conclusions are based on review of the Veteran's medical history and statements, and include rationale for her opinions.  The VA examiner's conclusions are supported by the statement of Dr. P.S., a sleep specialist, that the Veteran's sleep apnea was not caused by his service.  While the Board appreciates Dr. M.G.C.'s statement, there is no evidence that it was made upon review of the Veteran's claims folder, nor did the examiner provide rationale to justify or support the opinion.

The Veteran has also stated that multiple relatives have suffered from sleep apnea and the Veteran believes his condition to be hereditary.  He believes he likely had a preexisting condition, as his sleep apnea likely began in his childhood or teenage years, and his military service aggravated his condition.  While the Board acknowledges the Veteran's statement, as explained above, there is no note of sleep apnea in the STRs and the presumptive of soundness attaches.

Further, the Board notes that the Veteran is not competent to diagnose himself with sleep apnea or to opine as to when his sleep apnea likely began.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current sleep apnea and his military service.  As such, the Board ascribes far more weight to the conclusions of the February 2010 VA examiner, who concluded that the Veteran's currently diagnosed sleep apnea was not caused or aggravated by his active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current sleep apnea and his active military service.  The Board places more probative weight on the opinion of the competent VA medical professional who provided the February 2010 opinion, based on her stated review of the medical records and claims file and physical examination of the Veteran, and supported by Dr. P.S.'s opinion, than on Dr. M.G.C.'s opinion and the Veteran's lay assertions that his current sleep apnea is related to his military service.  The preponderance of the evidence demonstrates that the Veteran's sleep apnea was not caused or aggravated by his military service.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a sleep apnea disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


